Case 6:19-cv-01836-WWB-EJK Document 40 Filed 03/18/20 Page 1 of 1 PageID 213




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


TANYA BALL,

                       Plaintiff,

v.                                                    Case No: 6:19-cv-1836-Orl-78EJK

QUICKEN LOANS, INC.,

                       Defendant.
                                         /

                                         ORDER

      THIS CAUSE is before the Court on Plaintiff’s Notice of Voluntary Dismissal

Without Prejudice (Doc. 39). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

the Clerk is directed to terminate all pending motions and close this case.

      DONE AND ORDERED in Orlando, Florida on March 18, 2020.




Copies furnished to:

Counsel of Record
